Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-15-00647-CV

                                    John E. RODARTE Sr.,
                                           Appellant

                                                v.

                                 BENEFICIAL TEXAS, INC.,
                                        Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-14597
                         Honorable Michael E. Mery, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, Appellant’s motion to waive the
statutory requirements for an affidavit relating to previous filings is DENIED, and this appeal is
DISMISSED. Appellant is indigent; no costs are taxed in this appeal.

       SIGNED December 9, 2015.


                                                 _________________________________
                                                 Patricia O. Alvarez, Justice